United States Court of Appeals
                         FOR THE EIGHTH CIRCUIT
                                 ___________

                                 No. 05-2333
                                 ___________

Wendell L. Adams,                         *
                                          *
             Appellant,                   *
                                          *
      v.                                  *
                                          *
Roy Hopkins, Employee for State of        * Appeal from the United States
Missouri, Department of Corrections       * District Court for the
Missouri Vocational Enterprise-           * Eastern District of Missouri.
Laundry Moberly Correctional Center, *
Personnel in charge of Line               *
supervision, etc.; Steven Crosswhite,     *
Service manager II, employee for State * [UNPUBLISHED]
of Missouri, Department of Corrections, *
MO Vocational Enterprise Laundry          *
Moberly Correctional Center,              *
Personnel in charge of operations         *
management, responsible for               *
“disciplinary and safety” rules, etc.,    *
                                          *
             Appellees.                   *
                                     ___________

                            Submitted: September 28, 2006
                               Filed: October 10, 2006
                                ___________

Before MELLOY, SMITH, and BENTON, Circuit Judges.
                            ___________

PER CURIAM.
       Missouri state prisoner Wendell Adams appeals the district court’s1 adverse
grant of summary judgment in his 42 U.S.C. § 1983 action. Having carefully
reviewed the record in the light most favorable to Adams, see Moots v. Lombardi, 453
F.3d 1020, 1022 (8th Cir. 2006) (de novo standard of review), and considered the
parties’ arguments on appeal, we find no basis for reversal. Accordingly, we affirm.
See 8th Cir. R. 47B.
                        ______________________________




      1
        The Honorable Donald J. Stohr, United States District Judge for the Eastern
District of Missouri.
                                        -2-